Filed 12/31/13 P. v. Mosely CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062033

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. INF059631)

CURTIS JEFFERY MOSLEY, JR.,

         Defendant and Appellant.


         APPEAL from judgment of the Superior Court of Riverside County, Dale R.

Wells, Judge. Affirmed in part, reversed in part with directions.

         Mazur & Mazur and Janice R. Mazur, under appointment by the Court of Appeal,

for Defendant and Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, William M. Wood and Felicity A.

Senoski, Deputy Attorneys General, for Plaintiff and Respondent.
       A jury convicted defendant and appellant Curtis Jeffery Mosley, Jr. of 10 counts

of robbery arising out of four armed bank robberies that took place in 2007. (Pen. Code,1

§ 211; counts 1-2, 6-7, 9-12, 14-15.) The jury had been presented with an aiding and

abetting theory. At a court trial, allegations were found true that Mosley was a principal

in the four robberies in which the principal actor was armed with a firearm. (§ 12022,

subd. (a)(1).) The court also found true allegations regarding Mosley's serious felony

prior conviction (robbery). (§§ 211; 667, subd. (a).)

       Before sentencing, Mosley sought and was granted a new trial in 2009, based on

then newly discovered evidence relating to DNA, about whether a sheriff's investigator

(Adriaan (Rob) Roggeveen; the investigator) might have tampered with the chain of

custody on a Halloween mask seized as evidence after one robbery, that was apparently

used by an alleged coperpetrator (Mosley's brother Maverick Mosley; not a party in this

case).2 In a prior opinion filed in March 2011, this court reversed that order granting the

motion for new trial and remanded to the superior court for reinstatement of the judgment




1      All further statutory references are to the Penal Code unless otherwise specified.

2       Maverick Mosley (Maverick) was originally charged as a principal in this case but
was dismissed when he did not waive his speedy trial rights, and a separate information
was refiled against him. Another originally charged codefendant in this case, Jobarea
Devar Williams (alleged to be a lookout and aider and abettor), was dismissed when the
trial court granted his motion for acquittal. (§ 1118.1.)

                                             2
of conviction and sentencing, which was done. (People v. Mosely (Mar. 17, 2011,

D056653) [nonpub. opn.]; our prior opinion.)3

       In those further postjudgment proceedings, Mosley again sought a new trial and

moved to dismiss all counts, for lack of provision of his requested additional Brady4

material (evidence discovered about additional unprofessional behavior of the

investigator, in a different case involving a different defendant). (§§ 1181, subd. (8);

1385.) The court denied all the motions and sentenced Mosley to a total prison term of

33 years (to be described later; §§ 211; 667, subds. (a), (b)-(i); 12022, subd. (a).)

       Mosley now appeals the merits of his convictions and the rulings on the posttrial

motions, contending (1) no sufficiently substantial evidence supports the jury's verdict on

any of the four bank robberies, as he also argued in his unsuccessful motion for acquittal

under section 1118.1; (2) the trial court prejudicially erred by admitting against him the

DNA evidence from the Halloween mask used by another at one robbery; and (3) the

court erred by denying his renewed motions for new trial, dismissal and for additional

Brady material remedies, all based on the new allegations of problematic or improper

evidence handling in another case by the same investigator. (§§ 1385; 1181, subd. (8).)

       As we will show regarding the fourth charged robbery (occurring Aug. 29, 2007;

counts 1-2), the evidence against Mosley is sufficient and substantial, and we uphold

those convictions and the related true findings on the allegations of vicarious arming

3      At Mosley's request, we have augmented this record with the entire record from
the previous appeal.

4      Brady v. Maryland (1963) 373 U.S. 83 (Brady).
                                              3
(§ 12022, subd. (a)(1)) and the serious felony prior conviction (robbery). (§§ 211; 667,

subd. (a).)

       As to the remaining three charged robberies, occurring in April and June 2007,

even if we assume there might have been some evidentiary error at trial in admitting the

DNA testing evidence, it would have been harmless as to the affected counts. In any

event, we agree with Mosley that those convictions are not sufficiently supported by the

record evidence. Moreover, the trial court did not err in denying the postremand/

postjudgment motions, even in light of the additional Brady arguments now being made.

       We shall affirm the judgment of conviction only as to counts 1 and 2 and their

related true findings, and the judgment must be reversed with directions to enter

acquittals only as to the unsupported counts (6-7, 9-12, 14-15; People v. Belton (1979) 23

Cal.3d 516, 521 (Belton).) We remand the matter to the trial court for resentencing and

to prepare a new modified judgment and abstract of judgment.

                                             I

                    INTRODUCTION AND BACKGROUND FACTS

       This record shows without dispute that each of the four charged midafternoon

bank robberies in Riverside County involved a lone armed, masked robber rushing into a

bank, yelling and cursing at the tellers (calling them bitches), jumping the counter and

taking money. In three of the charged robberies, occurring in April, June and August




                                             4
2007, the gunman was described in a way that fits the description of Mosley's brother

Maverick (5'6" to 5'7" tall, thin build, African-American).5

       In all four instances, the robber evidently fled the bank in a large pickup truck,

each of which was later found to be abandoned while still running, and each of which had

recently been stolen from its owner. It is also not disputed that the interior of each stolen

"hot truck" was found with red or pink stains that were not there before the thefts (except

for one that might have been from spilled soda), and that were consistent with dye packs

exploding from stolen bank money.6 However, none of the stains was chemically tested

to determine if they were dye.

        In the amended operative pleading, Mosley was charged with 10 counts of robbery
and three counts of vehicle theft, and various prior offenses and arming enhancements.
(Veh. Code, § 10851, subd. (a); counts 5, 8, 13.) In limine, defense counsel moved to
exclude DNA evidence found on the Halloween mask discovered in an abandoned truck
in the vicinity of the bank after the June 14, 2007 robbery. This evidence showed that
Maverick was a contributor to the DNA found on the mask. Mosley argued that it was
directly relevant only as to Maverick, who was no longer a party in this case, but that it
could still be used to exclude Mosley as a contributor. The court held several hearings
and eventually admitted the DNA evidence for both purposes (as will be further
summarized in pt. IV.C.2, post).
        A lengthy trial took place and at the close of the prosecutor's case, both Mosley

and Williams moved for acquittals. (§ 1118.1.) The motion was granted as to Williams

and denied as to Mosley.




5      Maverick is 5'5" to 5'6" and weighs 120 to 125 pounds. In three of the robberies,
the gunman wore a black ski mask, but in the June 2007 robbery, the gunman wore the
Halloween mask that was located in a truck found after the robbery.

6     Dye packs are used by banks to detect stolen money. When they are triggered by
going past a sensor, they explode, releasing red dye and a tear gas-like chemical.
                                              5
       After receiving instructions about, inter alia, aiding and abetting principles and the

requirement that each count should be considered separately, the jury deliberated. It

convicted Mosley of all the robbery charges, but acquitted him on the counts of unlawful

taking of a vehicle (counts 5, 8, 13). The court found true the allegations about his serious

felony prior and vicarious arming.

       An extensive posttrial phase ensued: the trial court's granting of the original

motion for new trial, and then reversal by this court's prior opinion filed in March 2011,

with a remand for reinstatement of the judgment of conviction and for sentencing. In

March 2012, Mosley filed renewed motions for new trial and dismissal, based upon the

new evidence obtained about derelictions of duty in a different case, by the same

investigator who handled the Halloween mask. (§§ 1181, subd. (8); 1385.) Those

motions were denied.

       At sentencing, Mosley received a term of 33 years, composed of six years for

count 1 (three years doubled for a second strike), plus one year for its firearm

enhancement (§ 12022, subd. (a)). Consecutive terms on the other robbery counts

(including count 2) were imposed (two years each, plus four months enhancement). He

received a five-year term on his serious felony prior conviction. (§ 667, subd. (a).)

                                               II

                                    ISSUES PRESENTED

       In examining the contentions brought forward in this appeal, it is important to note

that Mosley's opening brief acknowledges that the previous appellate proceedings in this

court did not address issues beyond the original grant of new trial, so this is his first

                                               6
opportunity to argue issues from the entire trial. At trial, the prosecutor never claimed

that Mosley, who has a bad leg and at 5'11" is taller than Maverick, was the robber who

feloniously jumped over the counters and forcibly took money from the tellers. Rather,

the theory of the case was that Mosley aided and abetted Maverick, the alleged gunman

in all four of the bank robberies, by serving as a getaway driver who met the "hot" truck

and left in a different "cold" vehicle. "Aider-abettor liability exists when a person who

does not directly commit a crime assists the direct perpetrator by aid or encouragement,

with knowledge of the perpetrator's criminal intent and with the intent to help him carry

out the offense." (People v. Miranda (2011) 192 Cal.App.4th 398, 407 (Miranda).)

       After setting forth our substantial evidence standards of review, we will examine

the record evidence for sufficiency on such relevant factors as whether Mosley was

present at the scene of any crime, or showed companionship with the robber, and whether

his conduct before and after the offenses showed he acted as an aider and abettor.

(People v. Campbell (1994) 25 Cal.App.4th 402, 409 (Campbell); pts. IV, V, post.) In

part VI, post, we will evaluate the denial of the new trial and related motions to dismiss.

       We further observe that no express challenges have been made to the sufficiency

of the evidence to support the vicarious arming enhancement allegation, or regarding the

serious felony prior conviction. Such true findings would be reviewed under the same




                                             7
standards applicable to convictions. (People v. Wilson (2008) 44 Cal.4th 758, 806

(Wilson); People v. Duran (2002) 97 Cal.App.4th 1448, 1456-1457.)7

                                             III

               APPLICABLE STANDARDS: SUBSTANTIAL EVIDENCE

       We inquire if sufficient substantial evidence exists in the record from which the

jury could have been satisfied, beyond a reasonable doubt, that Mosley committed each

set of the offenses on which he was convicted. (People v. Johnson (1980) 26 Cal.3d 557,

576.) We apply the same standard of review when the verdict is based on circumstantial

evidence. (People v. Kraft (2000) 23 Cal.4th 978, 1053.) We review the entire record,

drawing all reasonable inferences in favor of the decision. We do not make credibility

determinations nor do we attempt to reweigh the evidence. (People v. Bolin (1998) 18

Cal.4th 297, 331-332 (Bolin).) The credibility of witnesses and the weight to be accorded

to the evidence are matters to be determined by the trier of fact. (People v. Ochoa (1993)

6 Cal.4th 1199, 1206; Evid. Code, § 312.)

       Under section 31, criminal liability may be imposed upon all persons "concerned"

in the commission of a crime. CALCRIM No. 400, as given here, presents the general

principles of aiding and abetting liability. The jury was further instructed with principles

about the use of direct and circumstantial evidence, and told that each charged offense

must be considered separately. (CALCRIM No. 3515.)




7      The parties do not discuss the second strike findings made at sentencing, and we
leave that issue to the superior court at resentencing.
                                             8
       A person aids and abets the crimes of another when that person (1) acts with

knowledge of the unlawful purpose of the perpetrator, (2) with the intent or purpose of

committing, encouraging, or facilitating the commission of the offense, (3) by act or

advice aids, promotes, encourages or instigates the commission of the crime. (People v.

Beeman (1984) 35 Cal.3d 547, 561.) An aider and abettor is responsible for the crimes of

another when he or she acts with knowledge of the perpetrator's purpose and intentionally

aids or encourages the perpetrator. The aider and abettor is liable for the offense

committed as a principal. (People v. McCoy (2001) 25 Cal.4th 1111, 1118, 1120.)

       Where a person does not directly commit a crime, but assists "the direct

perpetrator by aid or encouragement, with knowledge of the perpetrator's criminal intent

and with the intent to help him carry out the offense," then aider-abettor liability exists.

(Miranda, supra, 192 Cal.App.4th 398, 407.) Nevertheless, proof of personal guilt of an

offense is required for conviction, as a fundamental principle of American jurisprudence,

and "[g]uilt by association is a thoroughly discredited doctrine." (People v. Chambers

(1964) 231 Cal.App.2d 23, 28-29 (Chambers).)

       Thus, "[m]ere presence at the scene of a crime is not sufficient to constitute aiding

and abetting, nor is the failure to take action to prevent a crime, although these are factors

the jury may consider in assessing a defendant's criminal responsibility. [Citation.]

Likewise, knowledge of another's criminal purpose is not sufficient for aiding and

abetting; the defendant must also share that purpose or intend to commit, encourage, or

facilitate the commission of the crime." (People v. Nguyen (1993) 21 Cal.App.4th 518,

529-530 (Nguyen).)

                                              9
                                            IV

                     ANALYSIS OF AUGUST 29, 2007 OFFENSES

       We next examine the facts of each offense in relationship to the above rules of

law. In this section, we will deal primarily with the sufficiency of the evidence on the

August 29, 2007 Palm Springs robbery, including Mosley's arrest and direct connection

to the apparent getaway vehicle (a blue minivan rented by his girlfriend). To the extent

required, we address Mosley's arguments of evidentiary error in admitting the DNA

evidence from the Halloween mask associated with the June 2007 robbery.

       At all times, we acknowledge that on appeal, Mosley has not conceded the validity

of any of these robbery convictions, although the Attorney General's office argues he has

effectively done so regarding the August 29, 2007 Palm Springs offenses (but Mosley

objects to any such conclusion). Our task is to examine the record without reference to

any such supposed concession.

         A. Evidence on August 29, 2007 Offenses: Palm Springs (Counts 1-2)

                                  1. Robbery; Getaway

       The first set of charges presented at trial described the August 29, 2007 armed

robbery of the Palm Springs Wells Fargo Bank at 3:35 p.m. The robber was wearing a

black ski mask, white ball cap, long sleeved white shirt and dark pants, and had a silver

handgun and black bag in his hands. When he demanded money, the tellers complied,

and one of them put a dye pack into his bag.

       The man ran out of the bank, got into a white pickup truck and drove off. Bank

employees called 9-1-1 and gave a description of the truck, including a license plate

                                            10
number, and a description of the robber as African-American, 5'6" to 5'7," with a thin

build, carrying a silver handgun. They were not sure whether the truck had other

passengers in it.

                                         2. Arrests

       While driving near the area of the Wells Fargo Bank at about 3:35 p.m., a citizen

(Judith Christian) saw a white pickup truck pull off to the side of the road and stop, as a

light blue or turquoise-colored minivan pulled up next to it. She noticed two African-

American men get out of the truck acting in "a panic mode," then get into the minivan.

One was taking off a white garment and hat.

       Ms. Christian thought their behavior was kind of strange so she drove back to

where she saw the pickup truck, which was still there. She wrote down the license plate

number of the truck. The minivan was gone, and when she saw a police car drive by, she

followed it to report what she had witnessed. When they reached the bank parking lot,

she called 9-1-1, because all the officers there were busy. She reported to the dispatcher

that two African-American men had gotten out of a white pickup truck and hurried into a

turquoise-colored minivan. About 3:35 p.m., Palm Springs police sent out an alert on the

robbery. Police found an abandoned white pickup truck that matched the description of

the suspect vehicle, stopped but still running. It turned out to be a stolen vehicle.

       Nearby, detectives in an unmarked car observed vehicles leaving the area around

the freeway. Approximately 20 minutes after the bank robbery reports, the detectives

noticed a light blue minivan approaching the intersection, then making a sudden u-turn.

Based on the detectives' information received about a turquoise-colored minivan pulling

                                             11
up near a white truck, they called for back up and followed the minivan. As back up

officers arrived and followed it, detectives saw the passenger side sliding door of the

minivan open and a black object fly out. Police could see a thin, African-American male

standing at the minivan's sliding door, looking toward them, and there was another

passenger in the minivan. The patrol car's overhead lights and siren were activated and a

traffic stop initiated. At first, the minivan's driver stopped, but when the officers got out

and approached, yelling at the occupants to show their hands, the minivan drove away. A

police pursuit ensued for a minute or two.

       As the driver of the minivan swerved from the center line to the curb, an officer

employed a pursuit intervention technique. The minivan's driver lost control and crashed.

At gunpoint, officers ordered the three men out of the minivan: Mosley from the driver's

seat, and Maverick from the driver's side sliding door. Williams got out of the passenger

side of the minivan. They were taken into custody. Maverick's socks had red stains on

them, and he had a $100 bill in his hand.

       When Mosley, who resided in San Bernardino, was booked into the Palm Springs

jail, his wallet and a cell phone taken from his pocket were booked into evidence.

                                      3. Investigation

       Police searched the undeveloped desert area where they saw the minivan drive by,

and found a black ski mask in the gutter. A loaded silver color handgun with black grips

was found on top of a bush near the curb. The gun was functional and it had red stains in

the chamber and on the cartridges.



                                              12
       The white pickup truck, a Ford F-350, had been stolen from a residence in San

Bernardino County sometime during the night of August 28-29, 2007. When returned to

its owner, it had a damaged ignition and door. The owner said the red stain in it might

have resulted from soda pop spilled while the truck was still in his possession.

       Ms. Christian, who saw the men get out of the white pickup truck and into the blue

Ford Freestar minivan, was taken to see it after it crashed. She said it looked like the

minivan she saw earlier, but she could not be completely certain. It had paper license

plates on it. Police found another cell phone near the rear of the van, where Maverick

had gotten out.

       Technicians collected additional evidence from the minivan including tennis

shoes, two white baseball hats, two white shirts in large sizes, black pants (later found to

have pinkish stains in the pockets), baseball gloves, vise grips, a screwdriver, loose front

and rear California license plates, and an Enterprise car rental agreement. The renter on

the agreement was Mosley's girlfriend, Michelle Thomas (Thomas; not a party here). She

rented the van on August 28 from a nearby Enterprise office.

       In addition to the cell phone found in the rear of the minivan where Maverick had

been hovering, police found a third cell phone in the console, registered to "Joe

Williams."

       Testimony from a custodian of records for the cell phone company showed that

the phone found in Mosley's pocket had a number of 909-915-8752, registered to Vilecia

Weeson, a Radio Shack employee, although it was not made clear at trial what

relationship she had to Mosley, if any. Cell phone records showed there had been over

                                             13
800 calls in six months between that phone (referred to here as Mosley's phone), and a

phone in Thomas's name, which had a number of 909-644-7156.

        Also, the custodian of records identified the phone found in the minivan where

Maverick had been hovering as 909-708-5502, registered to Lanny Jake. Cell phone

towers can receive calls at an urban range of about two miles, or about 10 miles in a rural

area.

        When Mosley was interviewed on August 29, 2007, he was willing to talk to one

detective (playing the good cop) but told the other detective (the bad cop) that he was too

tempestuous. The interview was recorded and played for the jury. Mosley told the

detective that he was self-employed and came to the Palm Springs area to look at

property. He said his girlfriend had rented the minivan he was driving, and it had no

license plates. When followed and stopped by police, he got nervous because his driver's

license was suspended, and he had been shot once and did not want to get shot again, so

he took off.

                B. June 14, 2007 Offenses: Cathedral City (counts 14-15)

                                  1. Robbery; Getaway

        The evidence at trial showed that on June 14, 2007, at about 4:10 p.m., two bank

tellers at a Cathedral City Pomona First Federal Bank (PFF) saw a man in the bank lobby

wearing a black Halloween mask with an orange skeleton face. He was 5'4" to 5'6,"

medium build, dressed in black clothing. Yelling and cursing, he displayed or pointed his

gun at the tellers and demanded money, putting it in his black cloth bag, and then left.



                                            14
       Cathedral City police responded to a call about the bank robbery, and seven

minutes later, found an abandoned dark-colored pickup truck, about a half mile from the

bank, still running. The ignition cover was missing and the outside driver side lock was

damaged. The investigator found a reddish stain on the floor in the rear seat area and a

Halloween mask hidden under the rear seat.

                                      2. Investigation

       Later investigation showed that Thomas had rented a silver Nissan truck and a

white midsize Mitsubishi SUV from an Enterprise office, for the period of June 3-17.

When returned, they had many miles on them. There was no evidence connecting those

vehicles with the robbery.

       In his defense, Mosley presented the testimony of Joe Cuevas, a homeless man

who had observed a black truck pull into a store parking lot the afternoon of the bank

robbery. Cuevas said there was one African-American man in the truck and that he

looked like he was undressing. About 10 or 15 seconds later, a white sedan-style car

came into the parking lot, driven by a white male with light brown or blondish hair. The

sole occupant of the truck left the truck idling and got into the backseat of the car, and

they left. Cuevas told police that a white person was in the car, but he did not see him

clearly.

       Investigation of cell phone records and a detective's testimony showed Mosley's

cell phone was not active during a 3 3/4-hour window around the time of the robbery

(4:10 p.m.) However, Mosley's cell phone contacted or "pinged off" a tower near



                                             15
Whitewater (between Cathedral City and San Bernardino, along the highway) at

7:37 p.m. (almost four hours after the robbery).

       Maverick's phone pinged at that same location about 4:59 p.m.

             C. Conclusion: Sufficient Evidence Supports Convictions on
           August 29, 2007 Offenses (Counts 1-2), and Related True Findings

       Based on the above outline, the record evidence shows that as to counts 1 and 2

the following sufficient evidence supports the convictions: Pursuing and arresting

officers saw Mosley coming out of the driver's seat of a blue minivan that had been

identified as an apparent getaway car from a very recent bank robbery, committed by a

person wearing certain clothes. The getaway car was identified because a witness saw

two people transferring out of a white truck, identified at the site of the bank robbery, into

the blue minivan, in "panic mode," while one changed his clothes. Although Ms.

Christian thought the minivan at the crash site looked like the same one she saw earlier,

but could not be completely certain, that uncertainty did not undermine other evidence

that connected the blue minivan to the robbery.

       Specifically, the blue minivan contained evidence of money that showed dye pack

effects, consistent with money taken in a bank robbery, and investigators found that

Maverick's socks and a gun found nearby also had red stains, and the gun and ski mask

were found in the path of the minivan.

       Mosley's girlfriend Thomas had rented the minivan, and the replacement of its

Enterprise-supplied license plates with paper plates suggests concealment of its purpose

as a rental. If Mosley was looking at property, his story is not supported by any real


                                             16
estate magazines or materials found in the van. Also, as the driver of the minivan,

Mosley was linked to the renter, Thomas, through cell phone evidence about the 800 calls

made between the phone found in his pocket and her phone, over the past six months.

Although Mosley offered alternative explanations of why he tried to flee from police in

the minivan, the jury did not have to believe him.

       With respect to Mosley's appellate claim of evidentiary error regarding the DNA

testing evidence about the Halloween mask (developed after the June 14, 2007 robbery),

we observe that this case as a whole was tried on the theory that evidence from each set

of offenses was cross-admissible. Mosley has not raised any claim on appeal that

challenges the record in that particular respect. (See People v. Ewoldt (1994) 7 Cal.4th

380, 402-403.)

       In any case, we need not address his evidentiary claim in detail regarding the

August 29, 2007 offenses (counts 1-2), because the Halloween mask evidence from the

June 2007 robbery is peripheral and essentially irrelevant to the proof of the August 29

robbery, showing Mosley and Maverick were found together in the blue minivan getaway

car. When the jury was instructed, they were told that each charged offense must be

considered separately. (CALCRIM No. 3515.) More evidence about the connection

between Mosley and Maverick would have been cumulative on the August 29 Palm

Springs robbery. There was otherwise sufficient evidence introduced and admitted about

Mosley's personal connections to the robbery convictions on counts 1 and 2.

       Specifically, Mosley, the driver of the blue minivan that crashed during pursuit,

was sufficiently linked to the August 29 bank robbery that had just occurred and that was

                                            17
the subject of the pursuit. Mosley's direct links to Maverick, the principal robber,

demonstrated that Mosley was "concerned" in the robbery. (§ 31.) More evidence than

Mosley's "mere presence at the scene of a crime" was shown, and the circumstantial

evidence warrants reasonable inferences that he not only had knowledge of another's

criminal purpose, but he also shared that purpose and evidently intended to encourage or

facilitate the commission of the crime. (Nguyen, supra, 21 Cal.App.4th 518, 529-530.)

       As already noted, Mosley has not clearly challenged the sufficiency of the

evidence to support the related true findings made by the trial court after the verdict. In

any event, nothing brought forward in the briefs or in the record undermines in any way

the validity of those findings on the vicarious arming allegation on these two counts

(§ 12022, subd. (a)), and the serious felony prior conviction (§ 667, subd. (a)). (See

Wilson, supra, 44 Cal.4th 758, 806.) We shall direct the trial court to conduct

resentencing procedures on these counts in accordance with the views expressed in this

opinion.

                                             V

               EXAMINATION OF SUFFICIENCY OF THE EVIDENCE:
                   APRIL AND JUNE ROBBERY CONVICTIONS

       We now turn to the record to determine whether the jury could have properly

concluded from the direct and circumstantial evidence, beyond a reasonable doubt, that it

was Mosley who aided and abetted the next three sets of charged offenses and

convictions. (People v. Johnson, supra, 26 Cal.3d 557, 576.) An inference of identity

can depend either upon unique or nearly unique common features or " 'features of


                                             18
substantial but lesser distinctiveness [that] may yield a distinctive combination when

considered together.' " (People v. Vines (2011) 51 Cal.4th 830, 857 (Vines).)

       The prosecution's theory was that the August 29 Palm Springs robbery was

strikingly similar to the other three robberies, regarding the hot truck vehicles used after

takeover style robberies, together with Thomas's rentals (one of which was proven to be

used as a "cold" car), and cell phone evidence. The prosecutor had opposed the motion to

acquit on those grounds, arguing a reasonable inference of identity between the four

robberies could be drawn as to all participants, including Mosley as the getaway driver

who must have aided and abetted each robber.

       As noted, the jury received instructions on the use of direct and circumstantial

evidence, and the weight and reliability of each, separately or together. (CALCRIM No.

223.) It was properly instructed that each charged offense must be considered separately.

(CALCRIM No. 3515.)

                A. April 19, 2007 Offenses: Rancho Mirage (Counts 6-7)

                                   1. Robbery; Getaway

       Evidence at trial showed that on April 19, 2007 at 4:37 p.m., one armed robber

burst into a Rancho Mirage Bank of America wearing a black ski mask and holding a

dark bag. He pointed his gun at the tellers and forced them to put money in the bag. The

tellers described the man as around 5'10 -6' tall, 180-200 lbs., and having a stocky build,

or else he was wearing a lot of clothes.

       Surveillance cameras at the bank showed there was a dark or blue pickup truck

near its ATM at 4:35 p.m., and that a man ran into the bank but left 45 seconds later.

                                             19
Sheriff's deputies responded to the robbery and investigated a potential suspect vehicle, a

large blue pickup truck, found abandoned a quarter mile from the bank. It smelled of

chemicals similar to a dye pack odor that would come from money forcibly taken from a

bank, and the truck interior had red stains in it.

                                       2. Investigation

       Technicians examined the blue pickup truck that had been discovered after the

robbery, and found that its ignition cover was missing. They found a $10 bill that had a

red substance on it, and reddish stains in the back passenger side seat.

       Later investigation showed that Thomas had rented an orange Nissan Murano

SUV in April from a San Bernardino Enterprise office. When returned, many miles had

been put on it. No evidence was presented at trial about what vehicle, if any, the robber

used after leaving the bank, and no testimony was presented to connect this vehicle with

the robbery.

       Investigation of cell phone records showed Mosley's cell phone was not active

near the bank during a 4 1/2-hour window around the time of the robbery (4:37 p.m.).

       Maverick's cell phone was not active between April 17 and 22, 2007.

       However, Mosley's cell phone contacted (or "pinged off") towers near the highway

between San Bernardino and Cathedral City on that date, April 19, several times earlier

(12:30 p.m.-on) and later (10:15 p.m.) than the robbery. Mosley lived in the San

Bernardino area.




                                              20
                           3. Analysis of Insufficient Evidence

       A significant problem with the convictions on this count is that the robber was

described by the tellers as around 5'10 -6' tall, 180-200 lbs., and seeming to have a stocky

build. He does not clearly fit the description of Maverick, who was shorter and thinner.

       The evidence of the abandoned "hot" truck that had red stains in it and smelled of

chemicals similar to a dye pack odor from stolen bank money does not directly connect

Mosley to this offense. Mosley was acquitted of vehicle theft.

       Investigators were unable to connect the vehicle Thomas had rented from

Enterprise that week with the stolen truck or with any getaway attempt by this robber in a

"cold" car, with or without Mosley's assistance. Thomas was not a defendant in the case,

and her connection to Mosley through the telephone found on him and their six months of

telephone calls does not support any rational inference of guilt. It is not determinative

that the cell phone found on him was registered to another, or that the evidence did not

show his connection to the named account holder. His cell phone activity before and

after the robbery, near towers on the highway near San Bernardino, could have been

attributed to his residence in San Bernardino, but in any event does not support an

inference that Mosley was a participant in the robbery.

       Taken together, the evidence of the hot truck-cold car, takeover-style robbery, and

cell phone evidence does not amount to such distinctive features that would support a

strong inference of identity of Mosley as a driver or an aider and abettor on April 19,

2007. (Vines, supra, 51 Cal.4th 830, 857.) Even drawing all reasonable inferences in

favor of the verdict on these counts, we are unable to conclude that anything other than

                                             21
vicarious responsibility was being fastened on Mosley, based on his connection to

Maverick (or Thomas). There was no connection of Maverick (or Thomas) to this

April 19, 2007 robbery. Guilt by association evidence was not sufficient. (Chambers,

supra, 231 Cal.App.2d 23, 28-29.) No substantial evidence supports aider-abettor

liability on the theory that Mosley assisted this tall, stocky robber in carrying out the

offense, while having knowledge of his criminal intent. (Miranda, supra, 192

Cal.App.4th 398, 407.)

                B. June 29, 2007 Offenses: Rancho Mirage (counts 9-12)

                                   1. Robbery; Getaway

       Evidence presented at trial showed that at 2:15 p.m. on June 29, 2007, one armed

robber fitting the description of Maverick (about 5'6," thin to medium build), wearing a

dark ski mask and gloves and holding a dark gun, entered the bank. He jumped the

counter and took money from four tellers, who put it into his cloth bag. Two of the

tellers included money with concealed dye packs. One employee thought he might have

seen a second robber near the door. Bank surveillance cameras recorded only one man's

movements.

       A bank employee locked the door and saw the man leaving in a white pickup

truck. Shortly thereafter, sheriff's deputies responded and located an abandoned white

Ford pickup truck that was still running, not far from the bank. The truck smelled like

chemicals and there were red stains in the rear floorboard area.




                                              22
                                     2. Investigation

       Later investigation showed that Thomas had rented a black Aspen car from

Enterprise a few days before the robbery. When returned, it had many miles on it. No

evidence was presented at trial about what vehicle, if any, the robber used after leaving

the truck.

       Investigation of cell phone records for June 29, the day of the 2:15 p.m. robbery,

showed that Mosley's cell phone had no calls during the middle of the afternoon. At

5:06 p.m., Mosley's phone had activity in the San Bernardino area, where he lived.

       Maverick's cell phone pinged off towers near the Palm Springs highway about an

hour after the 2:15 p.m. robbery, and again near San Bernardino about three hours after

the robbery. Only Maverick's phone had pinged off a tower near a shopping center

across from the bank, 10 minutes before the robbery.

                     3. Analysis of Insufficient Evidence; Conclusion

       Investigators were unable to connect the black Aspen car Thomas had rented from

Enterprise that week with the stolen truck or with any getaway attempt by the robber,

with or without Mosley's assistance. Mosley was acquitted of this vehicle theft charge.

       The cell phone records, showing he had no calls at the time of the robbery that

day, do not support an inference that Mosley was involved in this robbery. His cell

phone could have had a legitimate reason to ping off a tower near San Bernardino three

hours after the robbery, since Mosley lived in the area. Maverick's phone pinged off a

tower near the bank, 10 minutes before the robbery. Although that was some evidence of



                                            23
Maverick's connection to that cell phone and this robbery, the evidence did not link

Mosley to it.

       Rather, the jurors may have believed that if Maverick (or Thomas) was involved,

they could conclude through a guilt by association theory that Mosley had aided and

abetted Maverick, but that was not a proper inference. (Chambers, supra, 231

Cal.App.2d 23, 28-29.) Under section 31, the prosecution had to demonstrate how

Mosley was "concerned" in the commission of these June 29, 2007 counts of robbery, but

the record does not show it did so beyond a reasonable doubt by providing evidence of

distinctive features that support an inference of identity of Mosley as the getaway driver,

or that he otherwise acted as an aider and abettor in this instance. (Vines, supra, 51

Cal.4th 830, 857.)

                C. June 14, 2007 Offenses: Cathedral City (Counts 14-15)

                                 1. Robbery and Getaway

       As already described, the Cathedral City bank tellers were robbed at 4:10 p.m. by

a man wearing a black Halloween mask. He was 5'4" to 5'6", medium build, dressed in

black clothing. After he left, police were called and they found an abandoned dark-

colored pickup truck, still running, with damage to the ignition and lock. It had a reddish

stain on the floor and a Halloween mask hidden under the rear seat.

       In his defense, Mosley presented the testimony of Cuevas, who watched a black

truck pull into a parking lot on the afternoon of the bank robbery, and saw an African-

American man in the truck, undressing and getting into the back seat of a white sedan-



                                             24
style car that was being driven by a white male with light brown or blondish hair. Then

they left. Cuevas told police he did not see the white person in the car clearly.

       Investigation showed that Thomas had rented a silver Nissan truck and a white

midsize Mitsubishi SUV from an Enterprise office for the period of June 3-17.

       Cell phone records mainly showed Mosley's cell phone was not active during a

3 3/4-hour window around the time of the robbery (4:10 p.m.). A few hours after the

robbery, at 7:37 p.m., Mosley's cell phone pinged off a tower near Whitewater (between

Cathedral City and San Bernardino, along the highway).

       Maverick's phone pinged along the same highway at 4:59 p.m., and then in the San

Bernardino area at 5:47 p.m., about an hour after the robbery.

                                2. DNA Evidentiary Issues

       The evidentiary objections to the Halloween mask DNA conclusions predated

Mosley's filing of any of the new trial motions, including the renewed motions based on

additional newly discovered evidence related to Roggeveen's defective evidence

processing practices (occurring in a different case; see pt. VI, post).8 To the extent the

mask evidence about Maverick related to Mosley's guilt of any of the charged robberies,

it arguably supported the prosecution's theory that all the same participants were involved

in each of the robberies, but it did not do so strongly. We deem it necessary to evaluate




8      Roggeveen was involved in a separate prosecution of a different person for
burglary, for offenses unrelated to this case. (People v. Ortega (Super. Ct. Riverside
County, No. INF058751).)
                                             25
this claim only as to the June 14 robbery, since the mask was discovered in the back of

the abandoned pickup truck found that day.

       An abuse of discretion standard of review applies, and the weighing process under

Evidence Code section 352 "depends upon the trial court's consideration of the unique

facts and issues of each case, rather than upon the mechanical application of automatic

rules." (People v. Jennings (2000) 81 Cal.App.4th 1301, 1314.)9 " 'The [trial] court's

exercise of discretion under Evidence Code section 352 will not be disturbed on appeal

unless the court clearly abused its discretion, e.g., when the prejudicial effect of the

evidence clearly outweighed its probative value.' [Citation.] [¶] . . . '[W]hen ruling on a

section 352 motion, a trial court need not expressly weigh prejudice against probative

value, or even expressly state that it has done so. All that is required is that the record

demonstrate the trial court understood and fulfilled its responsibilities under . . . section

352.' " (Jennings, supra, at pp. 1314-1315; see Alcala v. Superior Court (2008)

43 Cal.4th 1205, 1220 [an evaluation of a trial court's exercise of discretion on severance

motions considers the record before it when the ruling was made].)

       The trial court at first tentatively excluded this DNA evidence, but after several

thorough hearings, it ultimately ruled the entire set of results admissible for purposes of

connecting Maverick to the June 2007 or other robberies, or for the defense's other stated

purpose of excluding Mosley (and Williams).


9     Evidence Code section 352 provides: "The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, or confusing the issues, or of misleading the jury."
                                              26
       According to Mosley, our comment in the prior opinion (as follows) supports his

current position that the evidence was wholly irrelevant except as to Maverick (i.e., "We

initially note that the DNA results at issue here related directly to Maverick, and not the

defendant. The jury, as fact finder, had the exclusive right to decide what weight to give

that evidence.") Suffice it to say that we cannot revisit the issues from the first new trial

proceeding and appeal, but now, must examine the currently raised evidentiary issues in

light of the entire record.

       This record fully demonstrates "the trial court understood and fulfilled its

responsibilities under . . . section 352." (Jennings, supra, 81 Cal.App.4th 1301, 1315.)

In light of the prosecution's theory that the circumstantial evidence demonstrated that the

same individuals were involved in all four sets of offenses, the court properly considered

whether the DNA evidence from one robbery was probably relevant or probative on each

set of robbery charges. In responding to the defense's evolving trial position, the trial

court appropriately balanced the prejudicial and probative effects and found that the DNA

evidence was admissible not only to exclude Mosley, but also to show that it included

Maverick as a DNA contributor. This was a proper exercise of discretion, and Mosley

has not pointed to any rule or policy that should have required exclusion of that evidence.

(See Ewoldt, supra, 7 Cal.4th 380, 404-405.)

                              3. Analysis of Insufficient Evidence

       To support the convictions of aiding and abetting this set of robberies, the

evidence must show Mosley was present at the scene or was participating with the

principal, through demonstrated companionship and conduct before or after the offense.

                                              27
(Campbell , supra, 25 Cal.App.4th 402, 409.) This robber wore a different type of mask,

and the only showing made about any getaway efforts by that robber was the testimony

of Cuevas, who told police that he saw an African-American man leaving a black truck,

undressing, and getting into the back seat of a white sedan-style car that was being driven

by a white male with light brown or blondish hair. That week, Thomas had rented a

white Mitsubishi Outlander SUV. The evidence does not address whether it would be

easy or difficult to mistake a midsize SUV for a sedan.

       We acknowledge that the jury may not have believed Cuevas, and that the

credibility of witnesses and the weight of evidence are matters to be determined by the

trier of fact. (People v. Ochoa, supra, 6 Cal.4th 1199, 1206.) Nevertheless, the only

companionship and aiding and abetting evidence offered about this offense suggests that

the getaway driver was not Mosley, who is African-American, and Mosley was not

connected to the white car. No vehicle theft charge was filed regarding this robbery.

Thomas's connection to Mosley through cell phone conversations did not support an

inference that a vehicle she rented was utilized in these offenses (for which she was not

charged). The "hot" truck/rental car evidence is generic in nature and does not support

Mosley's conviction in this instance. (Vines, supra, 51 Cal.4th at p. 857.)

       The cell phone evidence is also inconclusive, showing Mosley did not make any

calls around the time of the robbery (4:10 p.m.). Three and one-half hours later, his cell

phone pinged off a tower near Whitewater (along the highway between San Bernardino

and Cathedral City). It may well be significant that Maverick's phone had pinged there

about an hour after the robbery, but regarding Mosley, if it shows anything it would only

                                            28
promote a finding of guilt by association. In light of the getaway driver evidence, even

less than Mosley's "mere presence at the scene of a crime" was shown here. (Nguyen,

supra, 21 Cal.App.4th 518, 529-530.)

       With respect to the June 14, June 29, or April 19, 2007 robberies, this record,

together with reasonable inferences to be drawn from the evidence, failed to sufficiently

show that Mosley individually (1) acted with knowledge of the unlawful purpose of the

robbers, (2) intentionally encouraged or facilitated the commission of these offenses, nor

(3) consistently acted to aid, promote or instigate the offenses. (People v. Beeman, supra,

35 Cal.3d 547, 561.)

                                            VI

                         DENIAL OF POSTREMAND MOTIONS

           A. Summary of First New Trial Motion; Reversal by Prior Opinion

       To place the current new trial issues in context, we first summarize the original set

of postverdict motions, in which Mosley sought a new trial based on newly discovered

evidence about the processing of DNA evidence that tied Maverick to the Halloween

mask found in the abandoned truck following the June 2007 robbery. In reliance on

Brady, supra, 373 U.S. 83, Mosley also sought dismissal for nondisclosure of this

evidence, arguing that investigator Roggeveen might have tampered with the packaging

of that mask, before it was tested.

       In our prior opinion, we set forth the history of the collection and packaging of the

mask evidence, the various DNA samples and testing, and Investigator Roggeveen's

missteps and delays in obtaining processing of the evidence at the San Bernardino

                                            29
County forensic crime lab. The criminalist who received it at the crime lab, Monica

Siewertsen, testified about irregularities in the packaging (the Halloween mask was taken

out of its previously sealed baggie). However, the DNA testing swabs had remained

sealed throughout, until testing. Later, the mask irregularity was attributed to Roggeveen.

       In granting the first motion for new trial, the court found the prosecutor was

unjustified in failing to reveal to the defense that Investigator Roggeveen was the one

who apparently opened the plastic bag. The trial court acknowledged that there was a

possibility of some kind of tampering, although the court was not convinced that it had

happened. In March 2011, this court reversed that ruling.

                            B. Second New Trial, etc. Motions

       Once the matter was returned to the trial court, defense counsel proceeded with

renewed motions for new trial under section 1181, disclosure or dismissal under Brady,

and dismissal pursuant to section 1385, subdivision (a) (providing in relevant part: "The

judge . . . may, either of his or her own motion or upon the application of the prosecuting

attorney, and in furtherance of justice, order an action to be dismissed."). All motions

contended that around the time of the previous new trial proceedings, Mosley's defense

counsel had learned from a confidential informant's anonymous letter dated October 9,

2009 that there was proof that Roggeveen had improperly maintained possession of

stolen property he had seized in a different criminal case, involving an unrelated

defendant, Ortega. (See fn. 8, ante.) Mosley claimed this evidence was "material" and

thus, " 'there is a reasonable probability that, had [the evidence] been disclosed to the



                                             30
defense, the result . . . would have been different.' " (In re Sassounian (1995) 9 Cal.4th

535, 544.)

       Specifically, witnesses at the hearing on the renewed motions testified that on

April 5, 2007, Roggeveen seized an X-Box during the criminal investigation in the

Ortega case but failed to process it properly as evidence. The sheriff's office confirmed

that the retail store from which it was stolen did not request its return. The office kept the

X-Box, along with a 50-inch plasma television also seized during the investigation, and

planned to formally convert the stolen property to department use, once the case became

final. However, that finality requirement was not observed, nor did the Ortega court

order for release of property to its rightful owner (which refused to accept it) allow it to

be taken outside the department for personal use. In any event, the sheriff's office

allowed the X-Box and television to remain on site for some time after the seizures.

Eight months later, Roggeveen had the X-Box in his county-issued vehicle when the X-

Box was stolen in a vehicle burglary on January 10, 2008. Conflicting reports on the

burglary were prepared, and Roggeveen first said it was his property, then later said the

X-Box was property recovered in the Ortega criminal case.

       In his motions, Mosley contended this recently discovered material was potentially

exculpatory, because it made the DNA evidence about the Halloween mask, which

Roggeveen also handled, even more unreliable. Mosley also sought dismissal of his

convictions on grounds the prosecutor had committed additional misconduct by failing to

provide the defense such known evidence that tended to exculpate him, despite his

previous Brady requests. (Brady, supra, 373 U.S. 83.) Mosley argued that the

                                              31
prosecutor's office had known for a long time about the Ortega property investigation,

which included investigation into Roggeveen's conduct in handling that evidence, but it

unjustifiably delayed in producing that evidence.

       After hearing, the trial court denied each of the postremand/postjudgment motions.

To analyze Mosley's current arguments on appeal of those rulings, we must take into

account the conclusions we already reached above, about the insufficiency of the

evidence to support some of Mosley's convictions of robbery (i.e., counts 6-7, 9-12,

14-15).

       Thus, we next will address the grounds for the renewed motions regarding counts

1-2 (the Aug. 29, 2007 robbery), since they have now survived substantial evidence

review. As we will explain, no different outcome in this case regarding counts 1 and 2

would be reasonably probable if a new trial were granted on the grounds asserted in the

motions, and we will uphold the counts 1 and 2 convictions and the related true findings

on the vicarious arming enhancement (§ 12022, subd. (a)). Likewise, the true finding on

the serious felony prior conviction remains supported by the record. (§ 667, subd. (a).)

       However, because of the conclusions we reached about the insufficiency of the

evidence to support the remaining convictions of robbery (counts 6-7, 9-12, 14-15), as

well as the lack of prejudicial evidentiary error, we need not discuss all the alternative

new trial arguments on the merits, as those posttrial motions did not change those

particular underlying evidentiary showings. Instead, we shall address the proper

disposition for those unsupported robbery convictions, in terms of the double jeopardy



                                             32
prohibition against retrial on such charges (pt. VI.E, post, regarding counts 6-7, 9-12, 14-

15).

                   C. Standards for Review of Postjudgment Rulings10

       As in the prior proceedings, Mosley argues the newly discovered evidence (of a

similar nature about Roggeveen's defective evidence handling practices, but more

extensive and from a different case) would justify the grant of new trial, by making " 'a

different result probable on retrial.' " (People v. Verdugo (2010) 50 Cal.4th 263, 308.)

To evaluate the trial court's exercise of discretion in denying the motion and its related

dismissal requests, the same test as set forth in the prior opinion applies:

          "In [People v. Delgado (1993) 5 Cal.4th 312, 328], the California
          Supreme Court identified five factors to consider when ruling on a
          motion for new trial based on newly discovered evidence [under
          section 1181, subdivision (8)]: ' " '1. That the evidence, and not
          merely its materiality, be newly discovered; 2. That the evidence be
          not cumulative merely; 3. That it be such as to render a different
          result probable on a retrial of the case; 4. That the party could not
          with reasonable diligence have discovered and produced it at the
          trial; and 5. That these facts be shown by the best evidence of which
          the case admits.' " ' [¶] Moreover, ' "a motion for a new trial should
          be granted when the newly discovered evidence contradicts the
          strongest evidence introduced against the defendant." ' [Citation.]"
          (People v. Hall (2010) 187 Cal.App.4th 282, 298 (Hall).)




10      In its respondent's brief at footnote 9, the Attorney General has inserted
information concerning the status of other then-pending charges filed against Mosley in
Riverside County. We acknowledge that similar information was brought to the trial
court's attention with regard to continuances of the sentencing and other hearings;
nevertheless, it has nothing to do with the issues properly before us. Pursuant to
California Rules of Court, rule 8.204(e)(2)(B), we strike from the brief that footnote
containing material not in compliance with this rule governing the contents of briefs.
                                              33
       We also take into account this principle as stated in our prior opinion, from Hall,

supra, 187 Cal.App.4th 282, 298: " 'A new trial on the ground of newly discovered

evidence is not granted where the only value of the newly discovered testimony is as

impeaching evidence' or to contradict a witness of the opposing party." " '[I]n

determining whether there has been a proper exercise of discretion on such motion, each

case must be judged from its own factual background.' " (People v. Dyer (1988) 45

Cal.3d 26, 52.) The probability of a different result is "assessed by considering the

evidence in question under the totality of the relevant circumstances and not in isolation

or in the abstract." (In re Sassounian, supra, 9 Cal.4th 535, 544.) An appellate court

utilizes an objective standard for deciding, "based on all the evidence, old and new,

whether any second trier of fact, court or jury, would probably reach a different result.

We therefore consider the evidence on the basis of objective probabilities." (People v.

Huskins (1966) 245 Cal.App.2d 859, 862 (Huskins).)

                                      D. Application

       Mosley argues that as to all counts, the evidence about Maverick's DNA on the

Halloween mask was central to the prosecution case. He claims he was entitled to attack

Investigator Roggeveen's credibility to show how he had mishandled evidence in Ortega's

case, and therefore, Mosley's defense strategy would permissibly go beyond mere

impeachment of the investigator. (Hall, supra, 187 Cal.App.4th at p. 298.) Mosley

contends that the recently developed evidence about this key witness "tends to destroy

[his] testimony by raising grave doubts about [his] veracity and credibility." (Huskins,

supra, 245 Cal.App.2d 859, 863.)

                                             34
       In Huskins, supra, 245 Cal.App.2d 859, 861-864, the court examined

circumstances justifying the grant of a new trial, because in that case, the individual key

witness whose credibility was challenged with newly discovered evidence was the sole

adult witness to connect the defendant (Huskins) with the charged acts of child

molestation. Thus, her credibility and motives to fabricate evidence were central to the

proof of the crime, but the new evidence impugned them.

       Mosley's argument is premised on the concept that the additional information

attacking Roggeveen's credibility, from a different case, was material because he was

such a crucial or key witness against Mosley, and therefore the standards of Huskins must

apply. Utilizing an objective test "whether any second trier of fact, court or jury, would

probably reach a different result" (Huskins, supra, 245 Cal.App.2d 859, 862), we take

into account all the evidence, old and new. (Ibid.)

       Under that analysis, we disagree with Mosley that the evidence Roggeveen

mishandled the X-Box would have diminished the prosecutor's strongest evidence against

Mosley, the DNA evidence, which he characterizes as "truly the only evidence" that

linked him personally to any of the robberies (through his brother Maverick). Rather,

with regard to the August 29, 2007 robbery, the proper frame of reference in Mosley's

case includes several other witnesses whose credibility was central to the proof of his

participation in that crime, and whose testimony showed he was present immediately

after it and was integrally connected to it. We refer to the pursuing and arresting officer-

witnesses who saw Mosley coming out of the driver's seat of a blue minivan that had

been identified as an apparent getaway vehicle; that getaway vehicle was identifiable

                                             35
based upon the citizen-witness who saw the transfer of two African-American males into

it in "panic mode," one while changing his clothes. Recent bank robbery reports had

described a person wearing clothes of the sort found in the blue minivan.

       Moreover, the blue minivan contained evidence of money taken in the robbery,

showing dye pack effects, and Maverick's socks and gun had similar red stains. That gun

and a ski mask were found in the path of the van. Although Mosley offered alternative

explanations of why he tried to flee from police, the jury did not have to believe him.

Unlike in Huskins, supra, 245 Cal.App.2d 859, 862, much more evidence connected

Mosley to the August 29 robbery, than the accusations of one single questionable,

mentally ill and unreliable main prosecution witness (as against Huskins).

       This case is more analogous to People v. Green (1982) 130 Cal.App.3d 1, in

which the court found that credibility issues about one police agent's testimony did not

justify a new trial, because that agent's testimony was not the sole evidence of guilt.

There, the defendant Green conceded that an informant's testimony partially corroborated

the agent's version, and there was also some physical evidence of guilt (drugs and

money). That additional evidence "does not point to either defendant's innocence.

Further, in the case before us, the alleged newly discovered evidence does not remotely

approach the damaging level of that which was involved in Huskins." (Id. at p. 11.)

       Where newly discovered evidence is unlikely to have any significant probable

impact upon the jury with regard to the central issues in the case, a trial judge is justified

in denying a new trial request based on that evidence. (Huskins, supra, 245 Cal.App.2d

859, 862-864.) Here, reopening Mosley's case for the trier of fact to reevaluate the

                                              36
credibility or defects of Investigator Roggeveen's account of his evidence handling as to

the Ortega evidence would not be "of utmost importance" to proof of the current charges

in counts 1 and 2. (Id. at pp. 864-866.) Rather, the issues about the defective packaging

of the Halloween mask have been well aired, and they mainly concern the facts of the

June 14, 2007 robbery. With respect to the proof of the August 29 Palm Springs robbery,

the mask evidence from the June 2007 robbery was peripheral and essentially irrelevant.

More information about Roggeveen's credibility problems would mainly have been

cumulative on the August 29 Palm Springs robbery.

       This record on counts 1 and 2 does not display the problems identified in Huskins

(in which the prosecution had presented a "case of such slenderness," that "the discovery

of previously unknown evidence which would tend to destroy the credibility of the

principal prosecution witness on cross-examination provides a solid basis for a new trial;"

Huskins, supra, 245 Cal.App.2d 859, 861, 866). Instead, Mosley was witnessed on

August 29, as he exited a blue minivan that had previously been identified as a getaway

vehicle, and that minivan was linked by evidence it contained to a bank robbery that had

just occurred, and it directly linked Mosley to Maverick as the robber. On counts 1 and

2, Mosley's case is not "one of those exceptional cases with unusual facts in which

newly-discovered evidence impeaching the credibility of a prosecution witness makes a

different result on retrial probable." (Id. at p. 864.)

       We conclude it is not reasonably probable that the jury would have rejected the

totality of the evidence supporting Mosley's liability as an aider and abettor on the

August 29, 2007 charges, if Roggeveen's conduct in a different criminal case had been

                                               37
disclosed to the jury. A different outcome in this case would not be reasonably probable

if retrial of counts 1 and 2 were allowed. (In re Sassounian, supra, 9 Cal.4th 535, 544

[" 'reasonable probability' is a probability sufficient to 'undermine[] confidence in the

outcome.' "].)

       It is unnecessary for us now to analyze the other rulings on the motions, regarding

the counts for which the record has shown insufficient evidence in support of the robbery

convictions (i.e., counts 6-7, 9-12, 14-15). Overall, the trial court was justified in

denying the current new trial motion and related dismissal requests.

                 E. Effect of Insufficient Evidence Findings; Disposition

       For the reasons explained above as to counts 6, 7, 9, 10, 11, 12, 14 and 15, the

double jeopardy principles set out in Burks v. United States (1978) 437 U.S. 1, must now

be enforced: "[T]he purposes of the Clause would be negated were we to afford the

government the opportunity for the proverbial 'second bite at the apple.' " (Id. at p. 17.)

In Burks, the court concluded that no second trial following reversal of a conviction in the

first trial for lack of sufficient evidence to sustain the jury's verdict should be permitted,

and "the only 'just' remedy available . . . is the direction of a judgment of acquittal." (Id.

at p. 18.)

       As to all these counts (excluding 1 and 2 and the related true findings), no

sufficient evidence was produced to connect Mosley to those robberies. Guilt by

association evidence was not sufficient. (Chambers, supra, 231 Cal.App.2d 23, 28-29.)

As such, a general reversal permitting retrial on counts 6, 7, 9, 10, 11, 12, 14, and 15

would not be proper: "Such a retrial would allow the prosecution to accomplish by

                                              38
indirection that which this court holds it cannot do directly." (Belton, supra, 23 Cal.3d

516, 527.) The trial court is directed to conduct further appropriate proceedings and

sentencing, including the entry of judgment of acquittal on counts 6, 7, 9, 10, 11, 12, 14,

and 15 only.

                                      DISPOSITION

       The judgment is reversed in part as to counts 6, 7, 9, 10, 11, 12, 14, and 15 and the

trial court is directed to enter judgment of acquittals on those counts; however, the

judgment of conviction is affirmed as to counts 1 and 2 and their related true findings;

remanded for resentencing and for the preparation of an amended abstract of judgment.




                                                                             HUFFMAN, J.

WE CONCUR:



               BENKE, Acting P. J.


                   McDONALD, J.




                                             39